Case 2:21-cv-05608-DSF-JC Document 26 Filed 09/15/21 Page 1 of 2 Page ID #:448

                                                                    JS-6

                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    DEBRA ANN BLACKMON,                  CV 21-5608 DSF (JCx)
        Plaintiff,
                                         Order GRANTING Motion to
                    v.                   Remand (Dkt. 15)

    VERNON HEALTHCARE
    CENTER, et al.,
        Defendants.



      This case was removed from state court based on alleged complete
   preemption by the Public Readiness and Emergency Preparedness Act
   (PREP Act) and federal officer jurisdiction. Plaintiff now moves to
   remand the case. The Court deems this matter appropriate for decision
   without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

       In many cases, questions about federal subject matter jurisdiction
   over state COVID-19 related medical negligence claims have proven
   complicated for federal district courts. This is not one of those cases.
   There is a simple reason: Plaintiff’s case has essentially no connection
   to treatment – or lack of treatment for COVID-19.

      Plaintiff apparently contracted COVID-19 at some point, but her
   claims have nothing to do with that treatment. Plaintiff complains of
   general neglect that led to hyperglycemia, severe diabetic ketoacidosis,
   dehydration, malnourishment, and severe acute renal failure.
   Defendants’ argument seems to be that everything that happened at
   the facility was related to COVID-19 measures once COVID-19 became
Case 2:21-cv-05608-DSF-JC Document 26 Filed 09/15/21 Page 2 of 2 Page ID #:449




   widespread. See Opp’n at 7. 1 Whatever the breadth of the PREP Act
   may be, the Court is confident that general neglect leading to injuries
   such as those allegedly suffered by Plaintiff is not related to
   administration of “covered countermeasures” as meant by the Act.

      Nor is there federal officer jurisdiction. Even putting aside the fact
   that Defendants were likely only following general regulations, which
   would not confer federal officer jurisdiction, Plaintiff’s claims have
   nothing to do with any of the supposedly detailed directions that
   Defendants were receiving from the federal government.

      The motion to remand is GRANTED. The case is REMANDED to
   the Superior Court of California, County of Los Angeles.

        IT IS SO ORDERED.



       Date: September 15, 2021             ___________________________
                                            Dale S. Fischer
                                            United States District Judge




   1Defendants argue: “Plaintiff’s argument that her claims arise from ‘the
   substandard level of care she received at Defendants’ facility before she
   contracted COVID-19 and after’ . . . is thus beside the point. The entire
   Facility and its operations were all affected by COVID-19 and the deployment
   of countermeasures mandated [by] the federal and state governments from
   March 2020 and certainly when Plaintiff first entered the Facility at the
   heigh [sic] of the pandemic in October 2020.”



                                        2
